Where the defendant in error has failed to file a brief, as provided for in rule 7 of the Supreme Court, or failed to give the court any excuse for such failure, and the brief of plaintiff in error reasonably sustains his assignments of error, the Supreme Court will not search the record to find some theory on which the judgment of the trial court, in favor of defendant in error, may be sustained.
This case clearly falls within the above rule, and the judgment or order is hereby reversed.
By the Court: It is so ordered.
Note. — See "Appeal and Error," 3 C. J. § 1607, p. 1447, n. 46.